Citation Nr: 1638996	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-17 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a disability rating in excess of 50 percent prior to July 23, 2013, and in excess of 70 percent thereafter, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1966 to August 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Des Moines, Iowa.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND
	
By way of background, the Veteran claimed entitlement to service connection for PTSD in August 2002.  The RO granted the claim in a January 2005 rating decision and assigned a 30 percent evaluation, effective August 27, 2002, the date of receipt of the claim.  The Veteran filed a notice of disagreement in February 2005.  The RO issued a statement of the case (SOC) in September 2005 denying a rating higher than 30 percent.  In his October 2005 substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ), and a hearing was conducted in May 2006.  In a March 2006 supplemental SOC (SSOC), the RO continued the Veteran's 30 percent rating.  In a July 2008 decision, the Board granted a 50 percent rating, but not higher, for the Veteran's PTSD.  The RO implemented the Board's decision in a December 2008 rating decision.  

In September 2009, the Veteran filed an additional notice of disagreement.  The RO scheduled the Veteran for a VA psychiatric examination, but when he did not appear for the examination, the RO issued a June 2012 SOC denying a rating higher than 50 percent.  In July 2012 correspondence, the Veteran indicated he was in diabetic shock at the time of his examination.  He was afforded an additional VA psychiatric examination in July 2013.  On the basis of the examination results and buddy statements also submitted in July 2013, the RO granted a 70 percent rating for the Veteran's PTSD in a February 2014 rating decision.  Also in February 2014, the RO issued an SSOC explaining why a rating higher than 70 percent was not warranted.  The Veteran then filed a substantive appeal in February 2014, in which he requested a videoconference hearing before a VLJ.

The Board notes that in general, a notice of disagreement may only be filed with respect to "an adjudicative determination by the agency of original jurisdiction."  38 C.F.R. § 20.201 (2016).  Veterans may not challenge the merits of a Board decision by expressing disagreement with a rating decision issued by the Agency of Original Jurisdiction (AOJ) which simply implements the Board's decision.  See Harris v. Nicholson, 19 Vet. App. 345, 348 (2005); see also Smith v. Brown, 35 F.3d 1516, 1526 (Fed. Cir. 1994) (construction of regulation to permit review by RO of a Board decision to be avoided); Donovan v. Gober, 10 Vet. App. 404, 409 (1997) ("a RO must not be placed in the anomalous position of reviewing the decision of the [Board], a superior tribunal.").  Thus, under ordinary circumstances, because the December 2008 rating decision simply implemented the Board's July 2008 adjudication of the Veteran's PTSD rating, the Veteran's September 2009 notice of disagreement would not have initiated a valid appeal.  However, in response to the September 2009 NOD, the RO issued an SOC, a rating decision, and an SSOC, considering evidence that was not of record at the time of the prior Board decision, and treated the Veteran's claim as if it were in appellate status for more than 5 years.  Therefore, in order to avoid prejudicing the Veteran, the Board has accepted jurisdiction over the issue developed for appellate consideration.

However, to date, the Veteran has not been afforded his requested videoconference hearing before a VLJ.  Upon a review of the record, there is no indication that the Veteran has withdrawn his hearing request.  Because the RO schedules video conference hearings, a remand of this case is warranted in order for the RO to schedule the desired hearing.

Accordingly, this case is REMANDED to the RO for the following action:

The RO should schedule the Veteran
for a videoconference hearing before a
Veterans Law Judge in accordance with the
docket number of the appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




